Citation Nr: 1227880	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  08-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran's appeal was previously before the Board in February 2010 when it granted service connection for tinnitus.  In a June 2010 rating decision, the RO effectuated the Board's grant of service connection for tinnitus, effective March 27, 2007. 

Also in February 2010, and again in September 2010, the Board remanded the service connection claim for bilateral hearing loss for additional development.  

In June 2012, the Veteran submitted a new VA Form 21-22 in favor of the Missouri Veterans Commission.  The Veteran's hearing loss claim has now been returned to the Board for additional appellate consideration. 


FINDING OF FACT

The Veteran engaged in combat during his service in the Republic of Vietnam and was exposed to acoustic trauma therein, but the weight of the competent evidence is against a finding that his current bilateral hearing loss disability is etiologically related to his service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service; and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was afforded VCAA notice in an April 2007 letter, prior to the unfavorable decision on appeal.  An additional VCAA letter was sent to the Veteran in March 2010.  These letters informed him of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Thereafter, the claim was readjudicated by way of a May 2012 supplemental statement of the case. 

As to VA's duty to assist, the Board notes that VA has associated service and post-service records of the Veteran's care.  In addition, he was afforded formal VA audiological examinations to determine the nature and extent of his hearing loss and whether the condition was related to service.  Thus, VA has satisfied this duty as well. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Background

During the Veteran's January 1969 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
blank
0
LEFT
-5
-10
5
blank
5

According to a November 1970 separation examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
blank
10
LEFT
10
15
10
blank
15

In March 2007, VA received the Veteran's service connection claim for bilateral hearing loss, in pertinent part. 

In July 2007, the Veteran underwent a VA audiological examination and reported bilateral hearing loss, worse in the right ear.  He stated that the onset of hearing loss was in October 1969 when a concussion grenade exploded next to him during a firefight in the demilitarized zone (DMZ).  He stated that after that incident he was unable to hear for three days.  He also reported experiencing excessive noise during service due to rifles, grenades, helicopters, and Howitzers, with no available hearing protection.  The Veteran further stated that he worked in construction after service and wore hearing protection at all times.  He denied a history of civilian recreational noise exposure.  On July 2007 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
55
45
LEFT
20
20
40
50
45

Speech recognition score was 94 percent, bilaterally.  Diagnosis was normal to moderate sensorineural hearing loss rising to a normal-mild loss at 8000 Hertz, bilaterally.  After a review of the claims file, the examiner opined that it is at least as likely as not that the Veteran's hearing loss is related to his military service.  In arriving at such opinion, the July 2007 VA examiner noted that the Veteran had normal hearing at both service entrance and discharge, had no hearing complaints in service, and had an excessive amount of occupational noise exposure.
  
During a March 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
55
45
LEFT
15
15
35
50
45

Speech recognition score was 96 percent, bilaterally.  The examiner opined that the Veteran's bilateral hearing loss is less likely than not related to service.  The examiner noted that the Veteran had normal hearing upon service entrance as well as upon service separation.  

Pursuant to the Board's September 2010 remand, the Veteran's claims file was transferred to an appropriate VA examiner for a supplemental medical opinion to clarify the etiology of the Veteran's hearing loss, to include whether hearing loss was in fact shown during service.  In November 2010, the VA examiner reviewed the record and stated that the Veteran's hearing was within normal limits during service.  The examiner opined that it is less likely that the Veteran's hearing loss is related to service.  

III.  Legal Criteria - Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).   Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medial and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002). 

If a Veteran is determined to have served in combat, and an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d)(2011). "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392   (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
Section 1154(b) allows combat Veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

In this case, the medical evidence confirms that the Veteran currently has a bilateral hearing loss disability, as defined under 38 C.F.R. § 3.385, based on his audiometric findings dated in July 2007 and March 2010.  

The Veteran maintains that he was exposed to acoustic trauma during service.  A review of his DD-214 shows that he served in the Republic of Vietnam from June 1969 to June 1970, and that his military occupational specialty (MOS) was a light weapon infantryman.  Also, he was awarded the Combat Infantryman Badge and the Bronze Star with "V" device, both of which are indicative of combat service.  Thus, the Board concludes that the evidence clearly establishes that the Veteran was a combat Veteran, and he is entitled to application of the combat presumption.  Accordingly, in-service exposure to noise is conceded.  

However, the Board has reviewed the Veteran's service treatment records and finds no complaints or treatment for hearing loss.  The Board acknowledges a slight threshold shift between Veteran's service entrance and discharge audiograms, as indicated by the examiner in November 2010; however the examiner stated that the Veteran's threshold shift was not permanent and was within normal limits, bilaterally, at separation.  The examiner stated that it is commonly accepted that variations of pure tone responses do not always reflect changes in hearing.  Significantly, the examiner indicated that the minimal pure tone differences when comparing entry and exit hearing tests do not always reflect hearing loss.  
The examiner explained that variations in testing can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, levels of ambient room noise, and equipment issues.  

In addition to the Veteran's hearing being within normal limits during service, there is also no evidence of the Veteran having a compensable level of sensorineural hearing loss in either ear within one year of his 1971 separation from service.  In fact, hearing loss complaints are not shown in the record until 2007, more than three decades after service discharge.  Accordingly, entitlement to service connection for bilateral hearing loss based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309 must be denied. 

As indicated, exposure to acoustic trauma in service has been conceded in this case; however, this does not, in and of itself, enable a grant of service connection.  Rather, the evidence must demonstrate that current hearing loss is related to such service.  In this case, the Board notes that the record is also negative for a medical opinion finding a causal association or link between the Veteran's bilateral hearing loss and service.   As previously determined in the Board's prior remands, the July 2007 and March 2010 VA opinions are inadequate for rating purposes and they did not comply with the remand instructions.   

Nonetheless, the Board finds highly probative the November 2010 VA opinion concluding that the Veteran's bilateral hearing loss is less likely related to service.  As noted, that examiner explained that the Veteran's threshold shift experienced during service was within normal limits.  The Board further notes that although the examiner did not conduct an examination of the Veteran in November 2010, she actually conducted his July 2007 VA audiological examination, and at that time, the Veteran reported his contentions regarding acoustic trauma exposure during service and his post-service civilian work in construction.
 
Thus, the November 2010 VA opinion was based on the history provided by the Veteran, a review of the claims file, examination of the Veteran (in July 2007), and was supported by an accompanying rationale.  There is no other competent medical opinion to refute these conclusions or to otherwise suggest a relationship between the Veteran's hearing loss and service.  Although the Veteran is currently diagnosed with a bilateral hearing loss disability and exposure to acoustic trauma during service is conceded, the weight of the evidence is against a finding that his hearing loss was incurred in or otherwise related to service.  Based on foregoing reasons and bases, the Board finds that service connection for bilateral hearing loss is not warranted.  

In analyzing this claim, the Board considered the Veteran's statements as to etiology of his hearing loss and continuing symptoms since service discharge.  The Veteran, as a layperson, is competent to report hearing difficulty, as it is readily observable.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his hearing loss, because this requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, although the Veteran's statements as to the etiology of his hearing loss have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between his hearing loss and his period of service.

Additionally, while the Veteran is competent to report his observable symptoms, the fact that he did not complain of hearing loss in service, was shown to have hearing within normal limits upon service separation as described by the VA examiner in November 2010, and is not shown in the record to have complaints, treatment, or a diagnosis of hearing loss until more than three decades after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board finds his lay assertions of continuing symptoms to be less credible than the negative contemporaneous records.  The Board recognizes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology. 

The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss had its onset in service or is otherwise related to active duty, to include exposure to acoustic trauma.  The benefit of the doubt rule does not apply, and this service connection claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


